Third District Court of Appeal
                              State of Florida

                        Opinion filed June 29, 2022.
      Not final until disposition of timely filed motion for rehearing.

                           ________________

                            No. 3D22-1005
                     Lower Tribunal No. F13-24416
                         ________________


                       Schmertz Pierre-Louis,
                                Petitioner,

                                    vs.

                        The State of Florida,
                               Respondent.



    A Case of Original Jurisdiction – Habeas Corpus.

    Schmertz Pierre-Louis, in proper person.

    Ashley Moody, Attorney General, for respondent.


Before EMAS, SCALES and BOKOR, JJ.

    PER CURIAM.

    Denied.